DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
In the art of zoom lenses a groups are counted as consecutive sets of one or more lenses that remain fixed or move in unison, e.g., distances between lenses are constant within a group whereas distances between groups are variable during zooming.  Further, lens groups having two or more separate subgroups with a variable spacing are counted as multiple groups.
The specification/claims uses the term “group” in three distinct ways.   The first way is to indicate an enumerated lens group, e.g. a “first lens group,” i.e. G1.  The second way is to include one or two groups, e.g. “subsequent group,” i.e. GR, including (sub)lens groups G4 and G5.  The third way is to indicate one or more lenses used for focusing but not necessarily having a variable distance with other lenses during zooming, e.g. a “focusing lens group,” i.e. G4, in figures 1, 6, 11, 21 & 26 is both a lens group and a set of lenses moved for focusing, i.e. a focusing lens group while in figure 16 only the first two lenses in lens group G4 are a “focusing lens group” but not a lens group as commonly understood in the art.  
For clarity, for purposes of examination the examiner will interpret first, second, third, fourth and fifth lens groups as one or more lenses that remain fixed or move in unison during zooming; a subsequent lens group will interpreted as one or more lens groups; and focusing lens group as a set of one or more lenses that move during focusing but are not necessarily a lens group, per se.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.

Response to Arguments
Applicant’s arguments, see remarks, filed January 21, 2022, with respect to withdraw finality of the Office action October 21, 2021 have been fully considered and are persuasive.  Particularly, upon further consideration, particularly the multiple uses of the term “lens group” as set forth above and discussed in the interview of December 16, 2021, particularly regarding claim 10, the originally presented claims could be interpreted as generic to Species A, B and C of zoom lens.  Accordingly, the Office action October 21, 2021 is considered non-final and this Office action is a re-worked final action. 
Applicant’s arguments, see remarks, filed January 21, 2022, with respect to the claim rejections under §112 and prior art rejections based on Ogata have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 and prior art rejections based on Ogata have been withdrawn. 

Election/Restrictions
Applicant’s election of Species A drawn to a zoom system with five lens groups moving during zooming having a +-+-+ refractive power arrangement, as presented in examples 1, 3 and 5-6 seen in figures 1, 11, 21 and 26, in the reply filed on January 21, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
each move along an optical axis
Claims 2-13 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneyama US Patent Application Publication 2011/0157719.
Regarding claim 1 Yoneyama discloses a zoom optical system (title e.g. example 2 see figure 3) comprising, in order from an object: a first lens group having a positive refractive power (abstract e.g. G1); a second lens group having a negative refractive power (abstract e.g. G2); a third lens group having a positive refractive power (abstract e.g. G3); and a subsequent lens group (abstract e.g. G4), wherein the subsequent lens group comprises, in order from the object a fourth lens group having a negative refractive power (abstract e.g. G4-2) and a fifth lens group having a positive refractive power (abstract e.g. G4-3), upon zooming, the first to the fifth lens groups move along an optical axis respectively (see figure 3),  a distance between the first lens group and the second lens group changes (abstract see figure 
Regarding claim 2 Yoneyama discloses the zoom optical system according to claim 1, as set forth above.  Yoneyama further discloses wherein a following conditional expression is satisfied, 0.18 < (-fF)/f1 < 0.30 (using the values in paragraph [0060] (-fF)/f1=0.26).
Regarding claim 3 Yoneyama discloses the zoom optical system according to claim 1, as set forth above.  Yoneyama further discloses wherein a following conditional expression is satisfied, 0.84 < (-f2)/f3 < 1.20 (using the values in paragraph [0060] (-f2)/f3=0.86).
Regarding claim 4 Yoneyama discloses the zoom optical system according to claim 1, as set forth above.  Yoneyama further discloses wherein upon zooming from a wide-angle end state to a telephoto end state, the first lens group moves toward the object (see figure 3).
Regarding claim 5 Yoneyama discloses the zoom optical system according to claim 1, as set forth above.  Yoneyama further discloses wherein the focusing lens group (e.g. G4-2) comprises: at least one lens having a positive refractive power; and at least one lens having a negative refractive power (paragraph [0009] “second sub-lens group G4-2 of the fourth lens group may include a first lens having a positive refractive power, and a second lens having a negative refractive power”).
Regarding claim 6 Yoneyama discloses the zoom optical system according to claim 1, as set forth above.  Yoneyama further discloses wherein the second lens group (e.g. G2) comprises a vibration-proof lens group (e.g. G2-1 or G2-2) movable so as to have a displacement component in a direction perpendicular to an optical axis in order to correct an image blur (paragraph [0014] “first sub-lens group G2-1 of the second lens group may move in a direction perpendicular to the optical axis to perform 
Regarding claim 7 Yoneyama discloses the zoom optical system according to claim 6, as set forth above.  Yoneyama further discloses wherein the vibration-proof lens group (e.g. G2-1 or G2-2) consists of, in order from the object: a lens having a negative refractive power; and a lens having a positive refractive power (paragraph [0052] “sub-lens group G2-1 may include, sequentially from the object side O, a first lens having a negative refractive power and a second lens having a positive refractive power” or the cemented lens of G2-2 a negative and positive lens in order see figure 3).  
Regarding claim 8 Yoneyama discloses the zoom optical system according to claim 7, as set forth above.  Yoneyama further discloses wherein a following conditional expression is satisfied, 0.80 < nN/nP < 1.00 (using the values in paragraph [0060] for G2-2 nN/nP=0.993).
Regarding claim 9 Yoneyama discloses the zoom optical system according to claim 7, as set forth above.  Yoneyama further discloses wherein a following conditional expression is satisfied, 1.20 < N/P < 2.40 (using the values in paragraph [0060] N/P G2-1 & G2-2 N/P=1.7 & 1.8, respectively).
Regarding claim 10 Yoneyama discloses the zoom optical system according to claim 1, as set forth above.  Yoneyama further discloses wherein the subsequent lens group (e.g. G4) comprises: a lens that is disposed to the image side of the focusing lens group (e.g. G4-2), and has a negative refractive power (e.g. lens in G4-3 bounded by surfaces of 28-29 has f=-43.9); and a lens that is disposed to the image side of the lens having the negative refractive power, and has a positive refractive power (e.g. lens in G4-3 bounded by surfaces of 30-31 has f=50.7).
Regarding claim 11 Yoneyama discloses the zoom optical system according to claim 10, as set forth above.  Yoneyama further discloses wherein a following conditional expression is satisfied, 0.70 < (-fN)/fP < 2.00 (using the values in paragraph [0060] (-fN)/fP=0.87).

Regarding claim 13 Yoneyama further disclose an imaging apparatus (title e.g. figure 9 photographing apparatus 100) comprising: the zoom optical system (paragraph [0075] e.g. 111) according to claim 1 (as set forth above); and an imaging unit (e.g. imaging sensor 112) that takes an image formed by the zoom optical system (paragraph [0075]).
Regarding claim 17 Yoneyama discloses a zoom optical system (title e.g. example 2 see figure 3) comprising, in order from an object: a first lens group having a positive refractive power (abstract e.g. G1); a second lens group having a negative refractive power (abstract e.g. G2); a third lens group having a positive refractive power (abstract e.g. G3); and a subsequent lens group (abstract e.g. G4) comprising at least two lens groups (e.g. G4-1, G4-2 & G4-3), wherein upon zooming, a distance between the first lens group and the second lens group changes (abstract see figure 3), a distance between the second lens group and the third lens group changes (abstract see figure 3), and a distance between the third lens group and the subsequent lens group changes (abstract see figure 3), the subsequent lens group comprises a focusing lens group that moves upon focusing (abstract e.g. G4-2), the focusing lens group comprises at least one lens having a positive refractive power and at least one lens having a negative refractive power (paragraph [0009] “second sub-lens group G4-2 of the fourth lens group may include a first lens having a positive refractive power, and a second lens having a negative refractive power”), and a following conditional expression is satisfied, 0.18 < (-fF)/f1 < 0.29 (using the values in paragraph [0060] (-fF)/f1=0.26).
Regarding claim 18 Yoneyama further disclose an optical apparatus (title e.g. figure 9 photographing apparatus 100) comprising the zoom optical system (paragraph [0075] e.g. zoom lens 111) according to claim 17 (as set forth above); and a lens barrel holding the zoom lens (see figure 9).

Regarding claim 20 Yoneyama further disclose an optical apparatus (title e.g. figure 9 photographing apparatus 100) comprising the zoom optical system (paragraph [0075] e.g. zoom lens 111) according to claim 19 (as set forth above); and a lens barrel holding the zoom lens (see figure 9).
Regarding claim 21 Yoneyama further discloses a method for manufacturing a zoom optical system (e.g. figure 12) according to claim 1 or 15 or 17 or 19 (as set forth above).

Claims 15-16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki international patent document WO2015/075904, using US Patent Application Publication 2016/0349491 as an English translation.
 comprising at least two lens groups (abstract e.g. G4 & G5), wherein upon zooming, the second lens group moves along an optical axis (paragraph [0007] “all the lens groups move on the optical axis when zooming” e.g. paragraph [0085] & see figures 1A-C), and a distance between the first lens group and the second lens group changes (see figures 1A-C), a distance between the second lens group and the third lens group changes (see figures 1A-C), and a distance between the third lens group and the subsequent lens group changes (see figures 1A-C), the subsequent lens group comprises a focusing lens group that moves upon focusing (paragraph [0117] discusses G4 or G5 or both are moved for focusing, particularly “it is preferable that the fourth lens group G4 is used as a focusing lens group”), and following conditional expressions are satisfied, 4.182 ≤ f1/f3 < 5.00 (using the values in Table 1 f1/f3=4.9) and 0.84 < (-f2)/f3 < 1.20 (using the values in Table 1 (-f2)/f3=1.07).
Regarding claim 16 Suzuki further discloses an optical apparatus (title e.g. figures 7A-8 optical apparatus CAM) comprising: the zoom optical system (e.g. ZL1) according to claim 15 (as set forth above); and a lens barrel holding the zoom optical system (inter alia paragraph [0049] “…a lens-barrel having the zoom lens …” see figure 8).
Regarding claim 21 Suzuki further discloses a method for manufacturing a zoom optical system (title) according to claim 1 or 15 or 17 or 19 (as set forth above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito US Patent Application Publication 2011/0205636; in regards to a similar invention see examples 1 & 4-5 in figures 1, 16 & 21.
Satori US Patent Application Publication 2009/0174952; in regards to a similar invention see example 12 in figure 12.
Bito et al. US Patent Application Publication 2012/0307367; in regards to a similar invention see example 5 in figure 13.
Ohtake US Patent 5,748,383; in regards to a similar invention.
Matsumura et al. US Patent Application Publication 2014/0375844; in regards to a similar invention see examples 2 and 4-5.
Koga US Patent Application Publication 2017/0329112; in regards to a similar invention see examples 9-11.
Hagimori et al. US Patent Application Publication 2001/0046383; in regards to a similar invention see figures 2-9.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                  February 1, 2022